Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 29, 2015                                                                                  Robert P. Young, Jr.,
                                                                                                                Chief Justice

  150694                                                                                              Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
  PEOPLE OF THE STATE OF MICHIGAN,                                                                   Richard H. Bernstein,
            Plaintiff-Appellee,                                                                                      Justices


  v                                                                SC: 150694
                                                                   COA: 323675
                                                                   Wayne CC: 99-009228-FC
  MATTHEW BELL,
          Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the October 24, 2014
  order of the Court of Appeals is considered, and it is DENIED, because the defendant’s
  motion for relief from judgment is prohibited by MCR 6.502(G).




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 29, 2015
           p0921
                                                                              Clerk